EXHIBIT 10.1

 

VOTING AND SUPPORT AGREEMENT

 

THIS VOTING AND SUPPORT AGREEMENT, dated as of November [_], 2019 (this
“Agreement”), is made by and between KEMET Corporation, a Delaware corporation
(the “Company”), and the undersigned, a stockholder (the “Stockholder”) of Yageo
Corporation, a corporation organized under the Laws of the Republic of China
(“Parent”).

 

W I T N E S S E T H:

 

WHEREAS, the Company, Parent and Sky Merger Sub Inc., a Delaware corporation and
a wholly owned Subsidiary of Parent, are parties to an Agreement and Plan of
Merger, dated as of the date hereof (as it may be amended, supplemented,
restated or modified from time to time, the “Merger Agreement”);

 

WHEREAS, as of the date of this Agreement, the Stockholder is the beneficial
owner of [_] shares of common stock, par value 10 NT$ per share, of Parent
(“Parent Common Stock”) (such shares of Parent Common Stock, the Stockholder’s
“Existing Shares” and such Existing Shares, together with any additional capital
stock of the Parent owned or acquired by the Stockholder on or after the date
hereof, the “Stockholder Shares”);

 

WHEREAS, as an inducement and condition to the Company’s willingness to enter
into the Merger Agreement and cause the Merger to be consummated, the
Stockholder is entering into this Agreement with the Company; and

 

WHEREAS, the board of directors of Parent has adopted the Merger Agreement and
approved the consummation of the transactions contemplated thereby understanding
that the execution and delivery of this Agreement by the Stockholder is a
material inducement and condition to the Company’s willingness to enter into the
Merger Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and intending to be legally bound
hereby, the parties hereto hereby agree as follows:

 

1.             Agreements of the Stockholder.

 

(a)            Voting. From the date hereof until any termination of this
Agreement in accordance with its terms, and without in any way limiting the
Stockholder’s right to vote the Stockholder Shares in its sole discretion on any
other matters that may be submitted to a Stockholder vote or other approval, at
any meeting of Parent’s stockholders (if required to be held by applicable Law)
however called or any adjournment or postponement thereof, the Stockholder shall
vote (or cause or direct to be voted) all outstanding Stockholder Shares, at the
Parent Stockholders’ Meeting (if the Parent Stockholders’ Meeting is required to
be held by applicable Law) and at any adjournment or postponement thereof, at
which the Merger Agreement is submitted for the consideration and vote of the
stockholders of Parent: (i) in favor of the Merger Agreement and the
transactions contemplated under the Merger Agreement and (ii) against any
action, proposal, agreement or transaction that would reasonably be expected to
impede, interfere with, delay or postpone the Merger.

 





 

 

(b)            Restriction on Transfer; Non-Interference; etc. From the date
hereof until any termination of this Agreement in accordance with its terms, the
Stockholder shall not, directly or indirectly, without the prior written consent
of the Company, (i) offer for sale, sell, transfer, tender in any tender or
exchange offer, give, pledge, grant, encumber, assign or otherwise dispose of
(by merger, testamentary disposition, operation of Law or otherwise)
(collectively, “Transfer”), or enter into any contract, option or other
arrangement or understanding with respect to the Transfer of, any Stockholder
Shares (or any right, title or interest thereto or therein), (ii) deposit any
Stockholder Shares into a voting trust or grant any proxies or enter into a
voting agreement, power of attorney or voting trust with respect to any
Stockholder Shares (except to the extent otherwise permitted by this Agreement)
or (iii) take, or agree to take, any action that would have the effect of
preventing or delaying the Stockholder from performing any of its obligations
under this Agreement, including by agreeing (whether or not in writing) to take
any of the actions referred to in the foregoing clauses (i) or (ii) of this
Section 1(b); provided, however, that the foregoing restrictions on Transfer
will not be applicable to any Transfer of Stockholder Shares to an Affiliate of
Stockholder so long as such Affiliate executes an instrument assuming all the
rights, benefits and obligations of Stockholder hereunder.

 

(c)            Information for Proxy Statement. The Stockholder consents to the
Company publishing and disclosing in any filing to the extent required under
applicable Law, including the filings contemplated by the Merger Agreement, the
Stockholder’s identity and ownership of Parent Common Stock or other equity
interests of Parent, and the nature of the Stockholder’s commitments,
arrangements and understandings under this Agreement; provided that the Company
shall have consulted with the Stockholder with respect to such disclosure and
shall accept any reasonable comments provided by the Stockholder or his or her
counsel with respect to such disclosure prior to making such disclosure.

 

(d)            Acquisition of Additional Shares. During the term of this
Agreement, the Stockholder shall notify the Company promptly in writing of the
direct or indirect acquisition of record or beneficial ownership of additional
shares of Parent Common Stock after the date of this Agreement, if any, all of
which shall be considered Stockholder Shares and be subject to the terms of this
Agreement as though owned by the Stockholder on the date of this Agreement.

 

2.             Representations and Warranties of the Stockholder. The
Stockholder hereby represents and warrants to the Company as follows:

 

(a)            Authority. The Stockholder has full capacity, power and authority
to execute and deliver this Agreement and to perform its obligations under this
Agreement. This Agreement has been duly executed and delivered by the
Stockholder and, assuming due and valid authorization, execution and delivery
hereof by the Company, constitutes a valid and binding obligation of the
Stockholder, enforceable against the Stockholder in accordance with its terms
(subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar Laws affecting creditors’ rights
generally, and general principles of equity).

 



 2 

 

 

(b)            Consents and Approvals; No Violations. Other than filings under
the Exchange Act and the securities laws of the Republic of China, and other
than such as, if not made, obtained or given, would not reasonably be expected
to prevent or delay the performance by the Stockholder of any of his or her
obligations under this Agreement, no consents, approvals, clearances, licenses,
permits, orders or authorizations of, or registrations, declarations or filings
with, or notices to, any Governmental Authority or any other Person or entity,
is required to be obtained or made by or with respect to the Stockholder in
connection with the execution and delivery of this Agreement by the Stockholder.
The execution, delivery and performance of this Agreement by the Stockholder
does not, and the consummation by the Stockholder of the transactions
contemplated hereby will not, result in a violation or breach of, or constitute
(with or without due notice or lapse of time or both) a default (or give rise to
any right of termination, cancellation, modification or acceleration) (whether
after the giving of notice or the passage of time or both) under any contract,
agreement, arrangement or commitment to which the Stockholder is a party or
which is binding on it or its assets and will not result in the creation of any
Lien on any of the assets or properties of the Stockholder (other than the
Stockholder Shares), except for such violations, breaches, defaults,
terminations, cancellations, modifications, accelerations or Liens as would not
reasonably be expected to prevent the performance by the Stockholder of any of
its obligations under this Agreement. There is no suit, action or proceeding
pending against the Stockholder or, to the knowledge of the Stockholder, any
other person or, to the knowledge of the Stockholder, threatened in writing
against the Stockholder or any other person seeking to prevent, hinder, modify,
delay or challenge the performance by the Stockholder of its obligations under
this Agreement.

 

(c)            Ownership of Stockholder Shares. As of the date of this
Agreement, the Stockholder legally owns all of the Existing Shares, free and
clear of all Liens except for ordinary restrictions on transfer imposed by
applicable securities laws and Permitted Liens (including any restriction on the
right to vote or otherwise dispose of the Existing Shares). Without limiting the
foregoing, as of the date hereof, except for restrictions in favor of the
Company pursuant to this Agreement, (i) the Stockholder has sole voting power
and sole power of disposition with respect to all Existing Shares, with no
restrictions on the Stockholder’s rights of voting or disposition pertaining
thereto (except as provided in this Section 2(c)) and (ii) no person other than
the Stockholder has any right to direct or approve the voting or disposition of
any Existing Shares. The Existing Shares constitute all of the shares of Parent
Common Stock owned of record by the Stockholder as of the date hereof.

 

3.             Termination. This Agreement shall terminate, and no party
hereunder will have any further obligation to the other parties hereto upon and
following such valid termination, on the first to occur of (a) the approval of
the Merger Agreement and the transactions contemplated thereunder by
stockholders of Parent at the Parent Stockholders’ Meeting (if the Parent
Stockholders’ Meeting is required to be held by applicable Law); (b) the
termination of the Merger Agreement in accordance with its terms; and (c) the
Effective Time. Notwithstanding the foregoing, (i) nothing herein shall relieve
any party from liability for any knowing and intentional breach of this
Agreement occurring prior to such termination and (ii) the provisions of this
Section 3 and Section 4 of this Agreement shall survive any termination of this
Agreement.

 



 3 

 

 

4.             Miscellaneous.

 

(a)            Fiduciary Duties. The Stockholder is entering into this Agreement
solely in its capacity as the record owner of the Stockholder Shares.
Notwithstanding anything to the contrary herein, nothing herein shall limit or
affect any actions taken by the Stockholder or its Representatives and
Affiliates in their capacity as directors or officers of the Company, and none
of such actions taken shall be deemed to constitute a breach of this Agreement
by the Stockholder.

 

(b)            Expenses. All fees and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such fees or expenses, whether or not the Merger is consummated.

 

(c)            Entire Agreement; No Third Party Beneficiaries. This Agreement
(including the exhibits, annexes and appendices hereto) constitutes the entire
agreement, and supersedes all other prior agreements and understandings, both
written and oral, among the parties, or any of them, with respect to the subject
matter hereof. This Agreement is not intended to and shall not confer upon any
person other than the parties hereto any rights or remedies hereunder.

 

(d)            Assignment; Binding Effect. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto (whether by operation of Law or otherwise) without the prior
written consent of the other party. Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of and be enforceable by
the parties and their respective permitted successors and assigns. Any attempted
assignment in violation of this Section 4(d) shall be null and void.

 

(e)            Amendments; Waiver. This Agreement may not be amended or
supplemented, except by an instrument in writing signed by each of the parties
hereto. No failure or delay by a party in exercising any right hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right hereunder. Any agreement on the part of a party hereto to any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed on behalf of such party.

 

(f)             Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void, illegal, unenforceable or against its regulatory policy,
the remainder of the terms, provisions, covenants and restrictions of this
Agreement shall remain in full force and effect and shall in no way be affected,
impaired or invalidated. Upon such determination that any term or other
provision is invalid, void, illegal, unenforceable or against its regulatory
policy, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties hereto as closely
as possible in a mutually acceptable manner in order that the transactions
contemplated by this Agreement be consummated as originally contemplated to the
fullest extent possible.

 



 4 

 

 

(g)           Counterparts. This Agreement may be executed in multiple
counterparts, all of which shall together be considered one and the same
agreement. Delivery of an executed signature page to this Agreement by
electronic transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

 

(h)            Interpretation. The words “hereof,” “herein,” “hereby,”
“hereunder” and “herewith” and words of similar import shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.
References to articles, sections, clauses, paragraphs, exhibits, annexes and
schedules are to the articles, sections, clauses and paragraphs of, and
exhibits, annexes and schedules to, this Agreement, unless otherwise specified,
and the table of contents and headings in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Whenever the words “include,” “includes” or “including” are used
in this Agreement, they shall be deemed to be followed by the phrase “without
limitation.” Words describing the singular number shall be deemed to include the
plural and vice versa, words denoting any gender shall be deemed to include all
genders, words denoting natural persons shall be deemed to include business
entities and vice versa, and references to a Person are also to its permitted
successors and assigns. References to any statute shall be deemed to refer to
such statute as amended from time to time and to any rules or regulations
promulgated thereunder (provided that for purposes of any representations and
warranties contained in this Agreement that are made as of a specific date or
dates, references to any statute shall be deemed to refer to such statute, as
amended, and to any rules or regulations promulgated thereunder, in each case,
as of such date or dates). Terms defined in the text of this Agreement have such
meaning throughout this Agreement, unless otherwise indicated in this Agreement.
Any Law defined or referred to herein or in any agreement or instrument that is
referred to herein means such Law as from time to time amended, modified or
supplemented, including (in the case of statutes) by succession of comparable
successor Laws (provided that for purposes of any representations and warranties
contained in this Agreement that are made as of a specific date or dates,
references to any statute shall be deemed to refer to such statute, as amended,
and to any rules or regulations promulgated thereunder, in each case, as of such
date or dates). The English language version of this Agreement shall govern all
questions of interpretation relating to this Agreement, notwithstanding that
this Agreement may have been translated into, and executed in, other languages.

 

(i)             Notices. All notices, consents and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by hand delivery, by prepaid overnight courier
(providing written proof of delivery) or by confirmed electronic mail, addressed
as follows:

 

if to the Company, to:

 

KEMET Corporation
KEMET Tower
One East Broward Boulevard, 2nd Floor
Fort Lauderdale, Florida 33301
Phone:             (954) 766-2817
Email:              JamieAssaf@kemet.com
Attention:        General Counsel

 



 5 

 

 

with a copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036
Phone:               (212) 735-3000
Email:                Richard.Grossman@skadden.com
                          Christopher.Barlow@skadden.com
Attention:          Richard J. Grossman, Esq.
                          Christopher M. Barlow, Esq.

 

if to the Stockholder, to:

 

Yageo Corporation
Yageo Corporation Headquarters

3F, 233-1, Baoqio Rd.,
Xindian Dist, New Taipei City
23145, Taiwan
Phone:               +886 2 6629 9999
Email:                jesse.chen@yageo.com
Attention:          Law and IP Department Manager

 

with a copy (which shall not constitute notice) to:

 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017
Phone:               (212) 455-3733
Email:                MHolick@stblaw.com
Attention:          Michael T. Holick, Esq.

 

or to such other address or electronic mail address for a party as shall be
specified in a notice given in accordance with this Section 4(i); provided that
any notice received by electronic mail or otherwise at the addressee’s location
on any Business Day after 5:00 p.m. (addressee’s local time) or on any day that
is not a Business Day shall be deemed to have been received at 9:00 a.m.
(addressee’s local time) on the next Business Day; provided, further, that
notice of any change to the address or any of the other details specified in or
pursuant to this Section 4(i) shall not be deemed to have been received until,
and shall be deemed to have been received upon, the later of the date specified
in such notice or the date that is five (5) Business Days after such notice
would otherwise be deemed to have been received pursuant to this Section 4(i).

 

(j)             Drafting. The parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Agreement.

 



 6 

 

 

(k)            Governing Law. This Agreement and all actions, proceedings or
counterclaims (whether based on contract, tort or otherwise) arising out of or
relating to this Agreement, or the actions of the Stockholder or the Company in
the negotiation, administration, performance and enforcement thereof, shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without giving effect to any choice or conflict of laws provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of the Laws of any jurisdiction other than the State of
Delaware.

 

(l)             Specific Performance. The parties hereto agree that irreparable
damage for which monetary damages, even if available, would not be an adequate
remedy, would occur in the event that the parties hereto do not perform the
provisions of this Agreement (including failing to take such actions as are
required of it hereunder to consummate this Agreement) in accordance with its
specified terms or otherwise breach such provisions. Accordingly, the parties
hereto acknowledge and agree that the parties hereto shall be entitled to seek
an injunction, specific performance and other equitable relief to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof, in addition to any other remedy to which they are entitled at law or in
equity. Each of the parties hereto agrees that it will not oppose the granting
of an injunction, specific performance and other equitable relief on the basis
that any other party has an adequate remedy at law or that any award of specific
performance is not an appropriate remedy for any reason at law or in equity. Any
party seeking an injunction or injunctions or any other equitable relief to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement shall not be required to show proof of actual
damages or provide any bond or other security in connection with any such order
or injunction.

 

(m)           Consent to Jurisdiction

 

(i)             Each of the parties hereto hereby (i) expressly and irrevocably
submits to the exclusive personal jurisdiction of the Delaware Court of
Chancery, any other court of the State of Delaware or any federal court sitting
in the State of Delaware in connection with any dispute arising out of or
relating to this Agreement or the transactions contemplated by this Agreement,
(ii) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court, (iii)
agrees that it will not bring any action relating to this Agreement or the
transactions contemplated by this Agreement in any court other than the Delaware
Court of Chancery, any other court of the State of Delaware or any federal court
sitting in the State of Delaware, (iv) waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any suit, action or other proceeding arising out of or
relating to this Agreement or the transactions contemplated by this Agreement,
and (v) consents to the entry of any final judgment, order or decree issued by
any court in the state of Delaware, whether for monetary damages, injunctive or
equitable relief or otherwise (a “Delaware Judgment”), in any foreign court or
tribunal, including the courts of the Republic of China, and hereby waives any
opposition to the enforcement of any Delaware Judgment in any such foreign court
or tribunal. Each of the Stockholder and the Company agrees that a final
judgment in any action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
Law.

 



 7 

 

 

(ii)              Each party hereto irrevocably consents to the service of
process outside the territorial jurisdiction of the courts referred to in
Section 4(m)(i), including in the Republic of China or any other jurisdiction
outside the United States, in any suit, action or other proceeding arising out
of or relating to this Agreement or the transactions contemplated by this
Agreement by mailing copies thereof by registered or certified mail, postage
prepaid, return receipt requested, to its address as specified in or pursuant to
Section 4(i). However, the foregoing shall not limit the right of a party to
effect service of process on the other party by any other legally available
method.

 

(n)            WAIVER OF JURY TRIAL. EACH OF THE STOCKHOLDER AND THE COMPANY
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE ACTIONS OF THE STOCKHOLDER OR THE COMPANY IN
THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT THEREOF (INCLUDING
THE DEBT FINANCING).

 

(o)            No Ownership Interest. All rights, ownership and economic
benefits of and relating to the Stockholder Shares shall remain vested in and
belong to the Stockholder, and the Company will not have any authority to
exercise any power or authority to direct the Stockholder in the voting of any
Stockholder Shares, except as otherwise specifically provided herein.

 

(p)            No Agreement Until Executed. Irrespective of negotiations among
the parties of drafts of this Agreement, this Agreement shall not constitute or
be deemed to be evidence of a Contract between the parties hereto unless and
until this Agreement and the Merger Agreement is executed by all parties hereto.

 

(q)            Definitions. Capitalized or other terms used but not otherwise
defined herein shall have the meanings ascribed thereto in the Merger Agreement
to the extent so defined.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



 8 

 

 



IN WITNESS WHEREOF, each party has duly executed this Agreement as of the date
first written above.

 



  KEMET Corporation               By:       Name:     Title:     

 

[Signature Page to Voting and Support Agreement]

 





 

 

  [STOCKHOLDER]               By:               Name:               

 

[Signature Page to Voting and Support Agreement]



 





 

